PER CURIAM
Both parties to this dissolution proceeding appeal. The trial court awarded custody of their child to wife, who lives in Ohio, and granted husband visitation rights for "three weeks each year preferably in the summer until the child becomes six years of age, at which time the visitations will be increased to six weeks per year.” Husband asks that he be awarded custody or, in the alternative, that his visitation rights be modified. Wife requests that the decree’s provision for $100 per month child support be increased to $150 per month and that the visitation rights of husband and his parents while they might be in Ohio be limited.
With respect, first, to wife’s appeal, we find that the child support awarded is appropriate in the circumstances and that the Ohio visitation rights are implicitly limited by reasonableness. We will not modify the decree in either of these respects.
The provision for husband’s visitation rights in Oregon is too restrictive. His ability to establish and maintain an appropriate relationship with his son would be unreasonably encumbered. Therefore, the language of the decree quoted in the first paragraph of this opinion is stricken and there will be substituted therefor the following: "eight weeks each year, in the summer unless otherwise agreed by the parties.” Husband’s child support obligation payable to wife will continue during periods of his visitation.
The decree is modified as provided in this opinion and, as modified, affirmed. No costs are awarded to either party.